           Case 3:19-cv-00301-YY     Document 23      Filed 11/17/20    Page 1 of 2




James S. Coon
OSB#: 77145
THOMAS, COON, NEWTON & FROST
The Thomas Mann Building
820 SW 2nd Avenue, Suite 200
Portland, Oregon 97204
Phone: (503) 228-5222
Fax: (503) 273-9175
E-mail: jcoon@tcnf.legal

Scott A. Sell
OSB#: 144297
THOMAS, COON, NEWTON & FROST
The Thomas Mann Building
820 SW 2nd Avenue, Suite 200
Portland, Oregon 97204
Phone: (503) 228-5222
Fax: (503) 273-9175
E-mail: ssell@tcnf.legal

                          UNITED STATES DISTRICT COURT
                               DISTRICT OF OREGON

ELIZABETH A. MUNDS,                               Case No.: 3:19-cv-00301-YY
                Plaintiff,


                                                  ORDER GRANTING MOTION
      v.                                          FOR ATTORNEY FEES UNDER
                                                  28 U.S.C. § 2412

COMMISSIONER SOCIAL SECURITY
ADMINISTRATION


       Based on the Plaintiff’s motion, it is hereby ORDERED that attorney fees in the

amount of $6,998.26 will be awarded to Plaintiff in care of her attorneys pursuant to

the Equal Access to Justice Act, 28 U.S.C. § 2412, payable after the satisfaction of

Plaintiff's debts, if any, under Astrue v. Ratliff, 560 U.S. 586 (2010), and mailed to her

attorney, Scott A. Sell, at Mr. Sell’s address: 820 SW 2nd Ave Ste 200, Portland OR
        Case 3:19-cv-00301-YY    Document 23     Filed 11/17/20   Page 2 of 2




97204. There are no costs or expenses.

     Dated this 17th day of November, 2020.
                                                  /s/ Youlee Yim You
                                              United States District Judge
Presented by:

Scott A. Sell
Thomas, Coon, Newton & Frost
Of Attorneys for Plaintiff
